DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, with respect to the rejection(s) of claim(s) 1, 12 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Objections
Claim 18 is objected to because of the following informalities:  
“being part of with a substitution fueling command used during a fuel substation mode” should read “being part of a substitution fuel command used during a fuel substitution mode” 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim(s) 1-2, 4-5, 9-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over zur Loye (US Patent Application Publication 2017/0009671) in view of Davis (US Patent Number 5,370,097).
Regarding claim 1, zur Loye discloses an internal combustion engine comprising: 
a combustion chamber (132) including a cylinder (31) having a piston (130) reciprocally disposed therein;
a first fuel delivery system (104) communicating with the combustion chamber to deliver a first fuel to the combustion chamber;
a second fuel delivery system (102) communicating with the combustion chamber to deliver a second fuel to the combustion chamber [0017];
an in-cylinder parameter sensor (144) in communication with the combustion chamber to measure an in-cylinder parameter; and
an electronic controller (200) in electronic communication with the first fuel delivery system, the second fuel delivery system, and the in-cylinder parameter sensor; the electronic controller configured to: 
(i) retrieve and apply a first fueling command directing the first fuel system to deliver an initial quantity of the first fuel to the combustion chamber [0042-0043];
(ii) receive electronic signals from the in-cylinder parameter sensor indicative of the in-cylinder parameter as measured during combustion of only the first fuel in the combustion chamber [0043] [0051];

(iv) determine a first fuel quantity error based on the first fuel power output and an anticipated first fuel power output [0046-0049] [0053-0054] [0062-0063]; and
(v) adjust a substitution fueling subcommand indicative of a first fuel substitution quantity and being part of a substitution fueling command used during a fuel substitution mode to account for the first fuel quantity error, the substitution fueling command directing the first fuel delivery system and the second fuel delivery system to deliver a substitution quantity of the first fuel and of the second fuel to the combustion chamber [0046-0049] [0053-0054]. 
zur Loye does not disclose the first fuel is a liquid fuel and the second fuel is a gaseous fuel.
Davis discloses an internal combustion engine (12) comprising an electronic controller (45) in electronic communication with a first fuel delivery system (27, 28, 29) delivering a first fuel which is a liquid fuel and a second delivery system (15, 16, 20, 21, 22) delivering a second fuel which is a gaseous fuel, the electronic controller configured to adjust a first fueling subcommand indicative of a first fuel substitution quantity and being part of a substitution fueling command used during a fuel substitution mode to account for a first fuel quantity error, the substitution fueling command directing the first fuel delivery system and the second fuel delivery system to deliver a substitution quantity of the first fuel and of the second fuel to the combustion chamber (Col. 5, lines 41-46). 
Davis teaches that adjusting the first fueling subcommand during the fuel substitution mode can reduce engine temperature to below a predetermined setting to prevent or recover from engine overheating (Col. 5, line 39-Col. 6, line 2). Davis also teaches that the adjustment can regulate the fuel power output to prevent an overpowering of the engine (Col. 4, lines 3-11). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the adjustment disclosed by zur Loye to a first fuel 
Regarding claim 2, zur Loye further discloses wherein the in-cylinder parameter sensor is an in-cylinder pressure sensor and the in-cylinder parameter is indicated mean effective pressure [0037]. 
Regarding claim 4, zur Loye, as modified by Davis, discloses the engine of claim 2 as discussed above. zur Loye does not disclose wherein the first fuel is diesel and the second fuel is natural gas. 
Davis discloses wherein the first fuel is diesel and the second fuel is natural gas (as shown in Figure 1).  Davis teaches that adjusting the first fueling subcommand during the fuel substitution mode can reduce engine temperature to below a predetermined setting to prevent or recover from engine overheating (Col. 5, line 39-Col. 6, line 2). Davis also teaches that the adjustment can regulate the fuel power output to prevent an overpowering of the engine (Col. 4, lines 3-11). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the adjustment disclosed by zur Loye to a first fuel as a liquid fuel and a second fuel as a gaseous fuel as disclosed by Davis for the reasons specified in reference to claim 1 above. 
Regarding claim 5, zur Loye further discloses wherein the substitution fueling command includes a first fueling subcommand and a second fueling subcommand indicative of a second fuel substitution quantity [0008]. 
Regarding claim 9, zur Loye further discloses wherein the electronic controller is further configured to: 
retrieve and apply the substitution fueling command to deliver the substitution quantity of the first fuel and the second fuel to the combustion chamber [0043];
receive electronic signals from the in-cylinder parameter sensor indicative of the in-cylinder parameter during combustion of the first fuel and the second fuel [0043];

determine a second fuel quantity error based on the second fuel power output [0044]; and
adjust the substitution fueling command based on the second fuel quantity error [0045-0047].
Regarding claim 10, zur Loye further discloses wherein the controller determines a second fuel power output by subtracting the first fuel power output from the fuel substitution power output [0038]. 
Regarding claim 11, zur Loye further discloses wherein the controller determines the second fuel quantity error by comparing the second fuel power output with an anticipated second fuel power output [0053] [0062-0063].
Regarding claim 12, zur Loye discloses a method of operating an internal combustion engine comprising: 
commanding a first fueling command indicative of an initial quantity of a first fuel to be delivered to a combustion chamber of an internal combustion engine during a single fuel mode [0042-0043];
delivering and combusting the first fuel in the combustion chamber [0029, 0042-0043];
measuring an in-cylinder parameter during combustion of only the first fuel in the combustion chamber [0037];
converting the in-cylinder parameter to a first fuel power output indicative of power output from combustion of the first fuel [0037];
determining a first fuel quantity error based on the first fuel power output [0046-0049] [0053-0054];
adjusting a first fueling subcommand indicative of a first fuel substitution quantity and being part of a substitution fueling command used during a fuel substitution mode to account for the first fuel quantity error, the substitution fueling command directing a substitution quantity of the first fuel and a 
zur Loye does not disclose the first fuel is a liquid fuel and the second fuel is a gaseous fuel. 
Davis discloses a method of operating an internal combustion engine (12) comprising commanding a first fueling command indicative of an initial quantity of a first fuel which is a liquid fuel to be delivered to an internal combustion engine during a single fuel mode (Col. 3, lines 23-43, as shown in Figure 1) and adjusting a first fueling subcommand indicative of a first fuel substitution quantity and being part of a substitution fueling command used during a fuel substitution mode to account for a first fuel quantity error, the substitution fueling command directing a substitution quantity of the first fuel and a second fuel to be delivered to the combustion chamber during the fuel substitution mode (Col. 5, lines 41-46). 
Davis teaches that adjusting the first fueling subcommand during the fuel substitution mode can reduce engine temperature to below a predetermined setting to prevent or recover from engine overheating (Col. 5, line 39-Col. 6, line 2). Davis also teaches that the adjustment can regulate the fuel power output to prevent an overpowering of the engine (Col. 4, lines 3-11). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the adjustment disclosed by zur Loye to a first fuel as a liquid fuel and a second fuel as a gaseous fuel as disclosed by Davis, because Davis teaches that the adjustment can be used in a diesel engine to prevent overheating or overpowering of the engine.  
Regarding claim 13, zur Loye further discloses the method comprising: 
measuring the in-cylinder parameter during combustion of the first fuel and the second fuel in the combustion chamber [0037];
converting the in-cylinder parameter to a fuel substitution power output [0037];

determining a second fuel quantity error based on the second fuel power output [0054]; and 
adjusting the substitution fueling command based on the second fuel quantity error [0054]. 
Regarding claim 14, zur Loye further discloses wherein the substitution fueling command includes a first fueling subcommand indicative of a first fuel substitution quantity and a second fueling subcommand indicative of a second fuel substitution quantity [0008].
Regarding claim 18, zur Loye discloses a fuel control system for controlling operation of an internal combustion engine comprising: 
an in-cylinder parameter sensor (144) in communication with a combustion chamber (132) of an internal combustion engine (30) to measure an in-cylinder parameter; 
an electronic controller (200) in communication with the in-cylinder parameter sensor, a first fuel delivery system (104) to deliver a first fuel to the combustion chamber, and a second fuel delivery system (102) to deliver a second fuel to the combustion chamber, the electronic controller configured to: 
(i) retrieve and apply a first fueling command directing the first fuel system to deliver an initial quantity of a first fuel to the combustion chamber [0042-0043];
(ii) receive electronic signals from the in-cylinder parameter sensor indicative of the in-cylinder parameter as measured during combustion of the first fuel [0043] [0051];
(iii) convert the in-cylinder parameter to a first fuel power output [0052-0053]; 
(iv) determine a first fuel quantity error based on the first fuel power output [0046-0049] [0053-0054]; and

zur Loye does not disclose the first fuel is a liquid fuel and the second fuel is a gaseous fuel.
Davis discloses a fuel control system for controlling operation of an internal combustion engine (12) comprising an electronic controller (45) in electronic communication with a first fuel delivery system (27, 28, 29) delivering a first fuel which is a liquid fuel and a second delivery system (15, 16, 20, 21, 22) delivering a second fuel which is a gaseous fuel, the electronic controller configured to adjust a first fueling subcommand indicative of a first fueling substitution quantity and being part of a substitution fueling command used during a fuel substitution mode (Col. 5, lines 41-46). 
Davis teaches that adjusting the first fueling subcommand during the fuel substitution mode can reduce engine temperature to below a predetermined setting to prevent or recover from engine overheating (Col. 5, line 39-Col. 6, line 2). Davis also teaches that the adjustment can regulate the fuel power output to prevent an overpowering of the engine (Col. 4, lines 3-11). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the adjustment disclosed by zur Loye to a first fuel as a liquid fuel and a second fuel as a gaseous fuel as disclosed by Davis, because Davis teaches that the adjustment can be used in a diesel engine to prevent overheating or overpowering of the engine.  
Regarding claim 19, zur Loye further discloses wherein the electronic controller is further configured to: 
retrieve and apply a substitution fueling command to deliver a substitution quantity of the first fuel and the second fuel to the combustion chamber [0043];
receive electronic signals from the in-cylinder parameter sensor indicative of the in-cylinder parameter during combustion of the first fuel and the second fuel [0043];

determine a second fuel power output based on the fuel substitution power output [0044]; 
determine a second fuel quantity error based on the second fuel power output [0044]; and
adjust the substitution fueling command based on the second fuel quantity error [0045-0047]. 
Regarding claim 20, zur Loye further discloses wherein the in-cylinder parameter sensor is an in-cylinder pressure sensor and the in-cylinder parameter is indicated mean effective pressure [0037]. 
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over zur Loye (US Patent Application Publication 2017/0009671) in view of Davis (US Patent Number 5,370,097) in view of Rosswurm (US Patent Application Publication 2014/0373822).
Regarding claim 6, zur Loye discloses the engine of claim 1 and the method of claim 14 as discussed above but does not explicitly disclose updating the first fueling subcommand in a substitution fueling map. 
Rosswurm discloses a system and method for operating a dual fuel engine using a minimum quantity of liquid fuel and a second quantity of substituted gaseous fuel wherein a first substitution fueling command is updated in a calibrated gas substitution rate map loaded into memory as a lookup table in an optimal gaseous fuel substitution rate module [0014] [0016]. 
Rosswurm suggests that it is desirable to manually adjust or calibrate the ratio of gaseous fuel to liquid fuel based on the energy content of the gaseous fuel per unit volume, for example to adjust the anti-knock properties of the fuel mixture [Background]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to update the first fueling command in a substitution fueling map as disclosed by Rosswurm in the engine and method disclosed by zur Loye so that the engine controller can maintain the anti-knock properties of the fuel mixture. 

Rosswurm discloses a system and method for operating a dual fuel engine using a minimum quantity of liquid fuel and a second quantity of substituted gaseous fuel wherein a first substitution fueling command is updated in a calibrated gas substitution rate map loaded into memory as a lookup table in an optimal gaseous fuel substitution rate module [0014] [0016]. 
Rosswurm suggests that it is desirable to manually adjust or calibrate the ratio of gaseous fuel to liquid fuel based on the energy content of the gaseous fuel per unit volume, for example to adjust the anti-knock properties of the fuel mixture [Background]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to update the first fueling command in a substitution fueling map as disclosed by Rosswurm in the engine and method disclosed by zur Loye so that the engine controller can maintain the anti-knock properties of the fuel mixture. 
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over zur Loye (US Patent Application Publication 2017/0009671) in view of Davis (US Patent Number 5,370,097) in view of Guerrassi (US Patent Application Publication 2013/0060447).
Regarding claim 8, zur Loye discloses the engine of claim 1 and the method of claim 17 as discussed above but does not disclose wherein the electronic controller is configured to compare the first fuel quantity error with a fuel component error threshold to assess physical condition of a fuel component of the first fuel delivery system. 
Guerrassi discloses an electronic controller configured to compare a first fuel quantity error with a fuel component error threshold to assess physical condition of a fuel component of a first fuel delivery system [steps 116-118]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the comparison disclosed by Guerrassi with the engine and method disclosed by zur Loye to comply with regulations requiring diagnosis of fuel injection quantity deviations. 
Regarding claim 17, zur Loye discloses the engine of claim 1 and the method of claim 17 as discussed above but does not disclose wherein the electronic controller is configured to compare the first fuel quantity error with a fuel component error threshold to assess physical condition of a fuel component of the first fuel delivery system. 
Guerrassi discloses an electronic controller configured to compare a first fuel quantity error with a fuel component error threshold to assess physical condition of a fuel component of a first fuel delivery system [steps 116-118]. 
Guerrassi teaches that “One of the systems requiring fault indication is the vehicle's fuel delivery system. Regulations require diagnosis of fuel injection quantity, pressure and timing fault types which may cause either an increase/decrease in the quality/quantity of combustion and thus a variation in the emission levels. It is noted that any fault diagnosis system/method needs to work reliably across the full range of operation of a vehicle's engine (speed and load) and be robust to variations in ambient conditions, driving conditions and style and fuel quality” (Background). 
. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over zur Loye (US Patent Application Publication 2017/0009671) in view of Davis (US Patent Number 5,370,097) in view of Sivasubramanian (US Patent Application Publication 2016/0208749).
Regarding claim 21, zur Loye discloses the engine of claim 1 as discussed above but does not disclose wherein the electronic controller receives the anticipated first fuel power output from a first fueling map directing an initial quantity of the first fuel to the combustion chamber. 
Sivasubramanian discloses an electronic controller that receives an anticipated first fuel power output from a first fueling map directing an initial quantity of a first fuel to a combustion chamber [0048-0049]. 
Sivasubramanian teaches that the fuel power output is a fuel property that would be necessary for the controller to determine the amount of fuel necessary to meet a power requirement [0031]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the function of the controller disclosed by Sivasubramanian with the engine disclosed by zur Loye to allow the engine to adapt to changing power requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747